Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-15-2002

USA v. Panarella
Precedential or Non-Precedential:

Docket 1-1739




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"USA v. Panarella" (2002). 2002 Decisions. Paper 125.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/125


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed February 15, 2002

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 01-1739

UNITED STATES OF AMERICA

v.

NICHOLAS PANARELLA, JR., Appellant
(D.C. Crim. No. 00-cr-00655)

Present: BECKER, Chief Judge, AMBRO, and
WEIS, Circuit Judges.

(Opinion Filed: January 11, 2002)

ORDER AMENDING OPINION

The slip opinion in the above case filed January 11,
2002, is amended as follows:

       1. On page 8, line 11, the word "business" should be
       changed to "businesses."

       2. On page 12, first full paragraph, line 7, add the
       word "the" before "defendant."

       3. On page 17, first full paragraph, line 5, change the
       referenced Section to S 2255.

       4. On page 23, first full paragraph, line 11, add the
       word "infra" after the word See .

       5. On page 34, footnote 9, third line from the bottom,
       the first word should be "financial."
       BY THE COURT:

       /s/ Edward R. Becker
       Chief Judge

DATE: February 15, 2002

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               2